Citation Nr: 1534610	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for kidney disease.

4.  Entitlement to service connection for kidney disease, either on a direct basis, to include as due to Agent Orange exposure, or a secondary basis as due to service-connected diabetes mellitus.

5.  Entitlement to service connection for recurrent epididymitis and residuals of right orchiectomy, either on a direct basis, to include as due to Agent Orange exposure, or a secondary basis as due to service-connected diabetes mellitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1975, to include service in Vietnam from April 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 RO decision.  In July 2014, the Veteran and his wife presented sworn testimony during a hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived initial RO review of VA medical evidence added to the record subsequent to the most recent RO review.  Also, during the hearing, the undersigned agreed to hold the record open for a period of sixty days to allow the Veteran time to obtain and submit a private medical opinion.  No such evidence was received within the allotted time period, however.  

In May 2013, the RO received notice that the Veteran was hospitalized that month for suicidal ideations, and during the July 2014 hearing, he explicitly raised the issue of entitlement to an increased disability rating for post-traumatic stress disorder.  His representative also stated at the hearing that claims would be filed for an increase for diabetes mellitus and service connection for hearing loss and tinnitus.   In a written statement submitted by the Veteran's United States Senator in June 2015, the Veteran refers to lost teeth claimed as secondary to diabetes, and increased myopathy (he may have meant to say neuropathy).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for kidney disease, and recurrent epididymitis and residuals of right orchiectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the July 2014 hearing, the Veteran, with the assistance of his authorized representative, withdrew his appeals for entitlement to service connection for hypertension and erectile dysfunction. 

2.  The Veteran's claim for entitlement to service connection for "low kidney function" was denied by the RO in July 2007.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

3.  New evidence received after the 2007 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for kidney disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeals for entitlement to service connection for hypertension and erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The July 2007 denial of service connection for kidney disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
3.  Evidence received since July 2007 is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the July 2014 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence which might support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeals for erectile dysfunction and hypertension during his sworn testimony in July 2014.  His withdrawal was reduced to writing in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Claim to reopen

The Veteran contends that his service-connected diabetes affects his kidney function and is causing the development of kidney disease.  He requests secondary service connection for his kidney problems.  

The Veteran claimed service connection for a disability he termed "low kidney function" in July 2007.  The RO denied the claim in July 2007.  The Veteran did not appeal this decision, or submit new and material evidence within one year, and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He filed the instant claim in February 2010, asserting that kidney disease is secondary to diabetes, or alternatively, that it is related to herbicide exposure.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the final denial in July 2007, new evidence has been added to the record.  The report of a February 2010 VA hospitalization reflects that among other symptoms, he experienced an episode of acute renal failure due to out of control diabetes.  When he was started on insulin, his creatinine levels returned to normal, however.  Because his creatinine levels returned to normal, the RO denied the claim in December 2011 on the basis that he had no current disability.  However, subsequent to the RO's most recent denial, the Veteran and his wife, who is a Registered Nurse, and thus a medical expert for our purposes, both testified that his kidney disease is again recurring.  Additional discussion during the hearing centered upon test results showing cysts on the Veteran's kidneys.  

This information was not previously of record and relates to an unestablished fact.  Further it raises a reasonable possibility of substantiating the claim for entitlement to service connection for kidney disease.  Shade.  Therefore, the Board holds that new and material evidence sufficient to support reopening the Veteran's previously-denied claim for entitlement to service connection for kidney disease has been submitted.  

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this appeal is addressed further in the REMAND below.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeals for entitlement to service connection for hypertension and erectile dysfunction are dismissed.

New and material evidence having been presented, the previously-denied claim for entitlement to service connection for kidney disease is reopened.


REMAND

Prior to addressing the remaining claims for entitlement to service connection for kidney disease and entitlement to service connection for recurrent epididymitis and residuals of right orchiectomy, the Board observes that there may be outstanding relevant medical records.  According to the Veteran's initial VA medical records, when he was establishing VA medical care, he had been a patient of a local private medical physician, Dr. V. Hudaikas.  The report of a 2003 emergency room visit also reflects that the Veteran reported that Dr. Hudaikas was his primary care physician at that time.  No records have been requested from this source, however.  

The Veteran testified that he had been experiencing urethral structures for many years and that he had been receiving care from a private urologist since approximately 1975.  Although the record contains medical reports from an urology practice, the earliest report provided by this source is dated in 1993.  Therefore, upon remand, the Veteran should identify the source of his earlier urology care, so that the RO can assist him in obtaining these records for review.

During the hearing the Veteran testified that he is only receiving VA medical care currently.  Therefore, his VA records should be updated for the file.

With regard to the Veteran's kidney disease, the Board finds that additional medical opinion is necessary at this point, to ascertain whether the Veteran indeed has a current disability involving his kidneys, and if so, whether such disability is related to his diabetes, or to service in some other way.  

With regard to the Veteran's claim for epididymitis, post-orchiectomy, the Board observes that the Veteran experienced a series of epididymitis infections which failed to resolve with aggressive antibiotic treatment.  His physicians recommended that he undergo an orchiectomy to resolve the infections.  He had this surgery in August 2011.  In an October 2011 medical opinion, a VA physician opined that the epididymitis was unrelated to the Veteran's diabetes, but that "a number of structural disease processes likely contributed to his recurrent epididymitis including a history of urethral stricture disease with obstructed voiding and prostate hypertrophy."  

The Veteran's service treatment records are negative for epididymitis or urethral stricture.  However, in light of the Veteran's assertion that he had been receiving urology treatment as early as 1975, the Board deems that further medical opinion and further adjudication must be deferred until these additional medical records can be obtained, or at least until reasonable attempts to obtain corroborating evidence have been made.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Veteran the names and addresses of all medical care providers who treated him for kidney or urology symptoms, or for epididymitis, since his discharge from service, to include Dr. V. Hudaikas, and the private urologist to which he referred during the July 2014 hearing.  After securing the necessary releases, the RO should attempt to obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment, both inpatient and outpatient, to include test results, afforded to the Veteran since May 2013 at the Tucson VA Medical Center.

3.  Only after obtaining as many of the above-referenced private and VA medical records as are available, then the Veteran should be afforded a VA examination by a physician with appropriate expertise in nephrology to identify any current disability involving the Veteran's kidneys and if any current disability or disease is identified, to render an opinion as to whether such disability is related to his diabetes, or to service in some other way.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed must be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development, such as obtaining additional medical opinion on the question of whether the Veteran's epididymitis and/or urethral stricture was likely present during service or otherwise related to service, should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative  should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


